DETAILED ACTION
This Office action is in response to the applicant's filing of 12/27/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Preliminary amendments, filed on 12/27/2021, canceled claims 1-20 and newly added claims 21-40. Claims 21-40 are pending and have been examined. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/27/2021 has/have been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,270,312 because the patent and the application under examination name the same inventive entity. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in Patent No. 11,270,312 recite the entirety of limitations of claims 21-40 of the instant application. For example, application claims 21, 31, and 38 are anticipated by patent claims 1, 10, and 17 because patent claims  1, 10, and 17 recite additional features such as “receiving, by a networked user device, a user identifier associated with a first user; receiving, by a consumer value score platform, a designation of a period of time for analysis; receiving, by a financial transaction services processor, transaction data associated with the user identifier, the transaction data including a record of one or more transactions, wherein each transaction is associated with the user identifier, a merchant, a transaction time, and a purchase amount; parsing, by the consumer value score platform, the received transaction data, and identifying a set of transactions conducted during the received period of time, based on the transaction time of each transaction; identifying, by the consumer value score platform, of the set of transactions, purchase data related to a given merchant; determining, by the consumer value score platform, of the purchase data related to a given merchant, a value of a purchase amount and a frequency of products purchased, wherein the purchase amount includes an aggregated amount associated with the first user within the period of time; determining, by the consumer value score platform, for each of purchased products, a category designation based on a plurality of categories of products provided by the merchant; generating, by the consumer value score platform, a user category spend score based on the category designation, wherein the merchant monitors, replaces, and re-stocks an inventory based on the user category spend score; presenting, by a visualization module, a prompt one or more options for selecting the plurality of categories of products; generating, by the visualization module, an interactive interface of purchase behavior based on the selection;” wherein application claims 21, 31, and 38 do not recite these features and are essentially broader than patent claims 1, 10, and 17. Therefore patent claim 1 of Patent No. 11,270,312 is in essence a “species” of the generic invention of application claim 21. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Claims 22-30 (Dependent on Claim 21), claims 32-37 (Dependent on Claim 31), and claims 39-40 (Dependent on claim 38) do not cure the deficiencies of the independent claims. Appropriate correction is required.
Claims 21-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-40 of copending Application No. 18/053,471. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in Application No. 18/053,471 recite the entirety of limitations of claims 21-40 of the instant application. For example, in the instant application claims 21, 31, and 38 are anticipated by claims 21, 31, and 38 of ‘471 because claims 21, 31, and 38 of ‘471 recite additional features such as “retrieving identifying data associated with the transaction based, at least in part, on the authorization request, wherein the identifying data include personally identifiable information (PII) of the user, device-specific information for the at least one device, and/or internet protocol (IP) address; searching at least one database for a fraud detection profile of the user based, at least in part, on the identifying data associated with the transaction, wherein the fraud detection profile includes past activity information and/or past behavior patterns of the user;” wherein in the instant application claims 21, 31, and 38 do not recite these features and are essentially broader than claims 21, 31, and 38 of ‘471. Therefore claim 21 of Application No. 18/053,471 is in essence a “species” of the generic invention of the instant application claim 21. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Claims 22-30 (Dependent on Claim 21), claims 32-37 (Dependent on Claim 31), and claims 39-40 (Dependent on claim 38) do not cure the deficiencies of the independent claims. Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Step 1:	In a test for patent subject matter eligibility, claims 21-40 are found to be in accordance with Step 1 (see 2019 Revised Patent Subject Matter Eligibility), as they are related to a process, machine, manufacture, or composition of matter. Claims 21-30 recite a method, claims 31-37 recite a system, and claims 38-40 recite a computer-readable media. When assessed under Step 2A, Prong I, they are found to be directed towards an abstract idea. The rationale for this finding is explained below: 
Step 2A, Prong I: Independent claims 21, 31, and 38 recite a method, system, and computer-readable medium, respectively, for calculating a score of a user based on a plurality of data associated with the user in order to authorize a potential fraudulent transaction. Under Step 2A, Prong I, claims 21, 31, and 38 are directed to an abstract idea without significantly more, as they all recite a judicial exception. Calculating a score of a user based on a plurality of data associated with the user in order to authorize a potential fraudulent transaction is considered to be an abstract idea of certain methods of organizing human activity; such as commercial interactions, advertising, marketing, and sales and mathematical concepts; such as relationships, formulas/equations, and calculations because authorizing/determining fraudulent transactions has been a well-known merchant problem and the abstract idea is merely appending this well-known merchant problem to the environment of the internet and is not a problem necessarily rooted in computer technology. Calculating a score of a user based on a plurality of data associated with the user in order to authorize a potential fraudulent transaction is also considered to be an abstract idea of mental processes such as concepts performed in the human mind (including an observation, evaluation, judgment, opinion) because receiving data (i.e. authorization request), identifying data (i.e. plurality of data associated with user), calculating a score, and comparing the score to a threshold are all concepts that can be performed by a user in their mind with pen and paper and the necessary information. Other limitations to the claims include receiving an authorization request for a transaction from an interactive interface that prompts a user to select a plurality of categories of products; identifying a plurality of data associated with the user based, at least in part, on a user identifier associated with the user, wherein the plurality of data are encrypted; processing the plurality of data to determine instances of fraudulent behaviors to predict a potential fraudulent behavior; calculating a score for the user based, at least in part, on the processing of the plurality of data; comparing the calculated score to a pre-determined score threshold to determine the calculated score exceeds the pre-determined score threshold; and authorizing the potential fraudulent transaction based, at least in part, on the calculated score. These further limitations are not seen as any more than the judicial exception. Therefore, under Step 2A, Prong I, claims 21, 31, and 38 are directed towards an abstract idea. 
Step 2A, Prong II: Step 2A, Prong II is to determine whether any claim recites any additional element that integrate the judicial exception (abstract idea) into a practical application. Claims 21, 31, and 38 recites the following additional elements: Decentralized computer system, Server, and Computer-readable memory(s). These additional elements in claims 21, 31, and 38 are not found to integrate the judicial exception into a practical application. Accordingly, alone, and in combination, these additional elements are seen as using a computer or tool to perform an abstract idea, adding insignificant-extra-solution activity to the judicial exception. They do no more than link the judicial exception to a particular technological environment or field of use, i.e. computer system, and therefore do not integrate the abstract idea into a practical application. The courts decided that although the additional elements did limit the use of the abstract idea, the court explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment and this fails to add an inventive concept to the claims (See Affinity Labs of Texas v. DirecTV, LLC,). Under Step 2A, Prong II, these claims remain directed towards an abstract idea. 
Step 2B: Independent Claims 21, 31, and 38 do not include additional elements or a combination of elements that result in the claims amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements listed amount to no more than mere instructions to apply an exception using a generic computer component. In addition, the applicant’s specifications describe “general-purpose CPU” elements, ¶ [0067], for implementing the computer system, which do not amount to significantly more than the abstract idea of itself, which is not enough to transform an abstract idea into eligible subject matter. Furthermore, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state.  Under Step 2B in a test for patent subject matter eligibility, these claims are not patent eligible. 
Dependent claims 23-30, 32-37, and 39-40 further recite the method, system, and computer-readable medium of independent claims 21, 31, and 38, respectively. Dependent claims 23-30, 32-37, and 39-40 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation fail to establish that the claims are not directed to an abstract idea. 
Under Step 2A, Prong I, these additional claims only further narrow the abstract idea set forth in claims 21, 31, and 38. For example, claims 23-30, 32-37, and 39-40 further describe the calculating a score of a user based on a plurality of data associated with the user in order to authorize a potential fraudulent transaction – which is only further narrowing the scope of the abstract idea recited in the independent claims.  
Under Step 2A, Prong II, for dependent claims 23-30, 32-37, and 39-40, there are no additional elements introduced. Thus, they do not present integration into a practical application, or amount to significantly more. 
Under Step 2B, the dependent claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. Additionally, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state. As discussed above with respect to integration of the abstract idea into a practical application, the additional claims do not provide any additional elements that would amount to significantly more than the judicial exception. Under Step 2B, these claims are not patent eligible.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-30, 31-37, and 38-40 are method, system, and computer-readable media claims, respectively, with substantially indistinguishable features between each group.  For purposes of compact prosecution, the Office has grouped the common method, system and non-transitory computer readable storage medium claims in applying applicable prior art.

Claim(s) 21-24, 26-34, and 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2019/0287182 to Chetal in view of U.S. Publication 2011/0231305 to Winters.

With respect to Claim 21:
Chetal teaches:
A computer-implemented method for authorizing a potential fraudulent transaction, the method comprising: identifying a plurality of data associated with the user based, at least in part, on a user identifier associated with the user, wherein the plurality of data are encrypted (i.e. identifying transaction data based on user identifier which is encrypted) (Chetal: ¶ [0086] “A record of charge ( or "ROC") may comprise any transaction or transaction information/details. The ROC may be a unique identifier associated with a transaction. Record of Charge (ROC) data includes important information and enhanced data. For example, a ROC may contain details such as location, merchant name or identifier, transaction amount, transaction date, account number, account security pin or code, account expiry date, and the like for the transaction.” Furthermore, as cited in ¶ [0096] “As used herein an "identifier" may be any suitable identifier that uniquely identifies an item. For example, the identifier may be a globally unique identifier ("GUID"). The GUID may be an identifier created and/or implemented under the universally unique identifier standard. Moreover, the GUID may be stored as 128-bit value that can be displayed as 32 hexadecimal digits. The identifier may also include a major number, and a minor number. The major number and minor number may each be 16 bit integers.”); 
processing the plurality of data to determine instances of fraudulent behaviors to predict a potential fraudulent behavior (i.e. determine risk based on transaction data) (Chetal: ¶ [0032] “Payment risk engine 152 may analyze the transaction information for each transaction, and detect delinquent behavioral characteristics 212-216 of interest (step 504), as dictated and input by the company utilizing compliance system 150 (payment risk engine 152 may detect delinquent behavioral characteristics 212-216 within a broad variety of behavioral characteristics ( some of which may not indicate potential delinquency), which indicate a consumer's risk of being delinquent with credit use and/or payment). Delinquent behavioral characteristics, indicating that a consumer may be at (high) risk of being delinquent, may be determined by compliance system 150 and/or payment risk engine 152 by comparing the behavioral characteristics of a consumer determined to be compliant with the behavioral characteristics of a consumer determined to be delinquent.”); 
calculating a score for the user based, at least in part, on the processing of the plurality of data (i.e. determine risk score based on transaction data) (Chetal: ¶ [0032] “Payment risk engine 152 may start analyzing transaction information associated with a consumer, detecting a large number (e.g., over 100) of delinquent behavioral characteristics, and determining a risk score based thereon ( as described further herein). Payment risk engine 152, from the large number of delinquent behavioral characteristics, may determine which delinquent behavioral characteristics are most significant in determining delinquent risk score 250 (i.e., determining which delinquent behavioral characteristics, or the present/absence thereof, affect delinquent risk score 250 most).” Furthermore, as cited in ¶ [0054] “In various embodiments, as part of producing noncompliance score 350 for a consumer, the weight assigned to each noncompliance characteristic may be applied to (e.g., multiplied with) the respective noncompliance characteristic value calculated for the each noncompliance characteristic (similar to step 510 involving delinquent behavioral characteristics, as described herein), producing a weighted noncompliance characteristic value for each noncompliance characteristic.”); 
comparing the calculated score to a pre-determined score threshold to determine the calculated score exceeds the pre-determined score threshold (i.e. comparing risk score to threshold to determine if score is above or below threshold) (Chetal: ¶ [0036] “Additionally, for each delinquent behavioral characteristic 212-216, there may be a weighted value threshold, to which payment risk engine 152 may compare the respective weighted value to determine if that weighted value for that delinquent behavioral characteristic indicates that the consumer is at-risk for delinquency at least for that delinquent behavioral characteristic. For example, if first delinquent behavioral characteristic 212 produces a weighted value of 12 (an arbitrarily chosen value for the sake of this example), but such a weighted value is above (or below) a weighted value threshold indicating the tolerable weighted value of first delinquent behavioral characteristic 212, payment risk engine 152 ( or the user of compliance system 150) may determine that that consumer is, or is at-risk of being, delinquent. Therefore, any weighted value for one or more delinquent behavioral characteristics 212-216 may be delinquent risk score 250 desired by the user of compliance system 150. Similarly, any value for one or more delinquent behavioral characteristics 212-216 may be delinquent risk score 250, and compared with a value threshold to determine if a consumer is, or is at-risk of being, delinquent.”); and 
authorizing the potential fraudulent transaction based, at least in part, on the calculated score  (i.e. approve or deny the transaction based on noncompliance score) (Chetal: ¶ [0040] “Also, noncompliance engine 156 may offer reactive action, in which the company may analyze (e.g., in real time) a transaction as it is received by compliance system 150 and/or noncompliance engine 156, and approve or deny the transaction ( or reimbursement thereof) based on the noncompliance score from noncompliance engine 156.”).
Chetal does not explicitly disclose receiving an authorization request for a transaction from an interactive interface that prompts a user to select a plurality of categories of products.
However, Winters further discloses receiving an authorization request for a transaction from an interactive interface that prompts a user to select a plurality of categories of products (i.e. interface presents users with offers for a plurality of category of products and conducts transaction via authorization request for said products) (Winters: ¶¶ [0204] [0205] “For example, in one embodiment, the transaction handler (103) is configured for the redemption of manufacturer coupons via statement credits. Manufacturers may provide users (e.g., 101) with promotional offers, such as coupons for rebate, discounts, cash back, reward points, gifts, etc. The offers can be provided to users (e.g., 101) via various channels, such as websites, newspapers, direct mail, targeted advertisements (e.g., 119), loyalty programs, etc...In one embodiment, when the user (101) has one or more offers pending under the consumer account (146) and uses the consumer account (146) to pay for purchases made from a retailer that supports the redemption of the offers, the transaction handler (103) is to use authorization responses to request purchase details, match offer details against the items shown to be purchased in the purchase details to identify a redeemable offer, and manage the funding for the fulfillment of the redeemable offer between the user (101) and the manufacturer that funded the corresponding offer. In one embodiment, the request for purchase details is provided in real-time with the authorization message; and the exchange of the purchase details and matching may occur real-time outside the authorization process, or at the end of the day via a batch file for multiple transactions.” Furthermore, as cited in ¶ [0182] “one embodiment, the transaction handler (103) communicates with transaction terminals ( e.g., 105) to set up, customize, and/or update offers based on market focus, product categories, service categories, targeted consumer demographics, etc.”).  
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Winters’ receiving an authorization request for a transaction from an interactive interface that prompts a user to select a plurality of categories of products to Chetal’s method for authorizing a potential fraudulent transaction.  One of ordinary skill in the art would have been motivated to do so in order “to develop intelligence information about individual customers, or certain types or groups of customers. The intelligence information can be used to select, identify, generate, adjust, prioritize, and/or personalize advertisements/offers to the customers.”) (Winters: ¶ [0031]).
With respect to Claims 31 and 38:
All limitations as recited have been analyzed and rejected to claim 21. Claims 31 recites “A decentralized computer system for authorizing a potential fraudulent transaction, the method comprising:” (Chetal: ¶ [0020]) the steps performed by method claim 21. Claims 38 recites “A non-transitory machine-readable medium storing instructions that, when executed by a server, cause the server to perform a method for authorizing a potential fraudulent transaction, the method comprising:” (Chetal: ¶ [0020]) the steps performed by method claim 21. Claims 31 and 38 do not teach or define any new limitations beyond claim 21. Therefore they are rejected under the same rationale.

With respect to Claim 22:
Chetal teaches:
The computer-implemented method of claim 21, wherein the calculated score includes a product spend score indicating an average spending pattern of the user on a particular product during a given period of time, a category spend score indicating one or more average spending patterns by the user on the plurality of categories of products during the given period of time, or a combination thereof (i.e. score includes spending score for a group of users, for a category of products, for spending types, and also include averages for a specified time) (Chetal: ¶¶ [0066] [0067] “In various embodiments, each parameter may be customized to select the peer group for the subject consumer (so the parameter levels are measured against consumers of similar employee levels), geographic location (because some locations may be more expensive than others), time of year, or other variables so that any comparisons between a spending (type) score or a spending (type) threshold and an average score may be compared against an average score from comparable values or variables… Wasteful spending engine 158 may produce a spending type score (step 714) by combining ( e.g., summing or multiplying) the parameter scores for each parameter being taken into consideration for a spending type. The spending type score may be, or may represent, an average cost associated with the spending type for the analyzed transaction history ( e.g., average cost per mile for air travel, average daily rate for lodging, average daily spend for food and beverage, and/or average daily cost for ground transportation).”).
With respect to Claims 32 and 39:
All limitations as recited have been analyzed and rejected to claim 22. Claims 32 and 39 do not teach or define any new limitations beyond claim 22. Therefore they are rejected under the same rationale.

With respect to Claim 23:
Chetal teaches:
The computer-implemented method of claim 21, wherein the instances of fraudulent behaviors include discrepancy in location information with stored location information of the user, an unusually large transaction information that is inconsistent with historical spending patterns of the user, a purchasing pattern that conflicts with historical purchasing patterns of the user, or a combination thereof (i.e. risk behavior includes abnormal spending patterns, large monetary transactions, and location information) (Chetal: ¶ [0030] “In various embodiments, delinquent behavioral characteristics 212-216 may be or reflect at least one of abnormal spending ( e.g., larger monetary or transaction amounts than normal/average), a suspicious or unapproved merchant, or the like (reflecting delinquency in spend behavior 204).” Furthermore, as cited in ¶ [0039] “For example, noncompliance characteristics 312-316 may cause noncompliance engine 156 to look for transaction information or consumers ( e.g., searching through the transaction history associated with a consumer profile(s) of the consumer) reflecting transactions, for example, from an unauthorized or suspicious merchant or merchant type (e.g., a retail store, casino, or the like), for a personal expense, in a disallowed geographic location (e.g., a transaction in a home city, and not on a business trip, or in a high-risk area), during late-night hours (e.g., occurring after midnight, or 2 A.M.), for a retail purchase, involving a cash withdrawal, involving an expensed refund (a transaction for which the consumer was reimbursed, but still expensed to the company), or the like.”).
With respect to Claims 33 and 40:
All limitations as recited have been analyzed and rejected to claim 23. Claims 33 and 40 do not teach or define any new limitations beyond claim 23. Therefore they are rejected under the same rationale.

With respect to Claim 24:
Chetal teaches:
The computer-implemented method of claim 21, further comprising: determining a discrepancy between the authorization request and the calculated score of the user (i.e. determine wasteful spending score in response to a transaction or reimbursement request) (Chetal: ¶ [0061] “Also, wasteful spending engine 158 may offer reactive action, in which the company may analyze ( e.g., in real time) a transaction as it is received by compliance system 150 and/or wasteful spending engine 158, and approve or deny the transaction or reimbursement request based on the spending (type) score from wasteful spending engine 158.”); 
comparing the calculated score to the pre-determined score threshold to determine the calculated score is below the pre-determined score threshold (i.e. if the score is below the threshold score then the consumer is determined to be at risk and the transaction is denied) (Chetal: ¶ [0067] “For example, if a first spending type was for air travel, and the consumer's first spending type score was the product of a cost per mile higher than average (the average reflected in a spending type score threshold lower than the first spending type score), wasteful spending engine 158 ( or the user of compliance system 150) may determine that that consumer is, or is at-risk of, be financially wasteful.” Furthermore, as cited in ¶ [0061] “Also, wasteful spending engine 158 may offer reactive action, in which the company may analyze ( e.g., in real time) a transaction as it is received by compliance system 150 and/or wasteful spending engine 158, and approve or deny the transaction or reimbursement request based on the spending (type) score from wasteful spending engine 158.”); and 
prompting a denial of the potential fraudulent transaction based, at least in part, on the comparison (i.e. if the score is below the threshold score then the consumer is determined to be at risk and the transaction is denied) (Chetal: ¶ [0067] “For example, if a first spending type was for air travel, and the consumer's first spending type score was the product of a cost per mile higher than average (the average reflected in a spending type score threshold lower than the first spending type score), wasteful spending engine 158 ( or the user of compliance system 150) may determine that that consumer is, or is at-risk of, be financially wasteful.” Furthermore, as cited in ¶ [0061] “Also, wasteful spending engine 158 may offer reactive action, in which the company may analyze ( e.g., in real time) a transaction as it is received by compliance system 150 and/or wasteful spending engine 158, and approve or deny the transaction or reimbursement request based on the spending (type) score from wasteful spending engine 158.”).
With respect to Claim 34:
All limitations as recited have been analyzed and rejected to claim 24. Claim 34 does not teach or define any new limitations beyond claim 24. Therefore it is rejected under the same rationale.

With respect to Claim 26:
Chetal teaches:
The computer-implemented method of claim 21, further comprising: generating a profile information for the user based, at least in part, on the plurality of data associated with the user, wherein the profile information includes a unique identifier hash, primary account number (PAN), personally identifiable information (PII), an analysis of spending habit of the user, location information of the user, a fraudulent activities reports on the PAN, or a combination thereof (i.e. consumer profile includes personally identifiable information, location information, account number, and spending analysis of the user) (Chetal: ¶ [0089] “A "consumer profile" or "consumer profile data" may comprise any information or data about a consumer that describes an attribute associated with the consumer ( e.g., a preference, an interest, demographic information, personally identifying information, and the like).” Furthermore, as cited in ¶ [0086] “A record of charge ( or "ROC") may comprise any transaction or transaction information/details. The ROC may be a unique identifier associated with a transaction. Record of Charge (ROC) data includes important information and enhanced data. For example, a ROC may contain details such as location, merchant name or identifier, transaction amount, transaction date, account number, account security pin or code, account expiry date, and the like for the transaction.” Furthermore, as cited in ¶ [0096] “As used herein an "identifier" may be any suitable identifier that uniquely identifies an item. For example, the identifier may be a globally unique identifier ("GUID"). The GUID may be an identifier created and/or implemented under the universally unique identifier standard. Moreover, the GUID may be stored as 128-bit value that can be displayed as 32 hexadecimal digits. The identifier may also include a major number, and a minor number. The major number and minor number may each be 16 bit integers.” Furthermore, as cited in ¶ [0030] “Therefore, the company may determine that it would like to analyze transaction information for delinquent behavioral characteristics 212-216 (i.e., the factors). Payment risk engine 152 may analyze a consumer's ( or multiple consumers') spend behavior 204 and/or payment behavior 206 within the transaction information for delinquent behavioral characteristics.”); and 
storing the profile information of the user in a profile database, wherein the profile information is tokenized (i.e. profile information is stored via binary large object or BLOB which tokenizes the data) (Chetal: ¶ [0105] [0106] “In various embodiments, the ability to store a wide variety of information in different formats is facilitated by storing the information as a BLOB. Thus, any binary information can be stored in a storage space associated with a data set. As discussed above, the binary information may be stored in association with the system or external to but affiliated with system. The BLOB method may store data sets as ungrouped data elements formatted as a block of binary via a fixed memory offset using either fixed storage allocation, circular queue techniques, or best practices with respect to memory management ( e.g., paged memory, least recently used, etc.). By using BLOB methods, the ability to store various data sets that have different formats facilitates the storage of data, in the database or associated with the system, by multiple and unrelated owners of the data sets. For example, a first data set which may be stored may be provided by a first party, a second data set which may be stored may be provided by an unrelated second party, and yet a third data set which may be stored, may be provided by an third party unrelated to the first and second party. Each of these three exemplary data sets may contain different information that is stored using different data storage formats and/or techniques… In one example, the first three bytes of each data set BLOB may be configured or configurable to indicate the status of that particular data set; e.g., LOADED, INITIALIZED, READY, BLOCKED, REMOVABLE, or DELETED. Subsequent bytes of data may be used to indicate for example, the identity of the issuer, user, transaction/membership account identifier or the like.”).
With respect to Claim 36:
All limitations as recited have been analyzed and rejected to claim 26. Claim 36 does not teach or define any new limitations beyond claim 26. Therefore it is rejected under the same rationale.

With respect to Claim 27:
Chetal teaches:
The computer-implemented method of claim 26, further comprising: searching the profile database for the plurality of data associated with the user based, at least in part, on the authorization request (i.e. searching for consumer profile in response to transaction request) (Chetal: ¶ [0039] “For example, noncompliance characteristics 312-316 may cause noncompliance engine 156 to look for transaction information or consumers ( e.g., searching through the transaction history associated with a consumer profile(s) of the consumer) reflecting transactions, for example, from an unauthorized or suspicious merchant or merchant type (e.g., a retail store, casino, or the like), for a personal expense, in a disallowed geographic location (e.g., a transaction in a home city, and not on a business trip, or in a high-risk area), during late-night hours (e.g., occurring after midnight, or 2 A.M.), for a retail purchase, involving a cash withdrawal, involving an expensed refund (a transaction for which the consumer was reimbursed, but still expensed to the company), or the like.” Furthermore, as cited in ¶ [0061] “Also, wasteful spending engine 158 may offer reactive action, in which the company may analyze ( e.g., in real time) a transaction as it is received by compliance system 150 and/or wasteful spending engine 158, and approve or deny the transaction or reimbursement request based on the spending (type) score from wasteful spending engine 158.”); and 
retrieving the plurality of data associated with the user to predict the potential fraudulent behavior and calculate the score (i.e. retrieving the transaction data to predict fraudulent behavior and calculate a score) (Chetal: ¶ [0032] “Payment risk engine 152 may start analyzing transaction information associated with a consumer, detecting a large number (e.g., over 100) of delinquent behavioral characteristics, and determining a risk score based thereon ( as described further herein). Payment risk engine 152, from the large number of delinquent behavioral characteristics, may determine which delinquent behavioral characteristics are most significant in determining delinquent risk score 250 (i.e., determining which delinquent behavioral characteristics, or the present/absence thereof, affect delinquent risk score 250 most).” Furthermore, as cited in ¶ [0054] “In various embodiments, as part of producing noncompliance score 350 for a consumer, the weight assigned to each noncompliance characteristic may be applied to (e.g., multiplied with) the respective noncompliance characteristic value calculated for the each noncompliance characteristic (similar to step 510 involving delinquent behavioral characteristics, as described herein), producing a weighted noncompliance characteristic value for each noncompliance characteristic.”).
With respect to Claim 37:
All limitations as recited have been analyzed and rejected to claim 27. Claim 37 does not teach or define any new limitations beyond claim 27. Therefore it is rejected under the same rationale.

With respect to Claim 28:
Chetal teaches:
The computer-implemented method of claim 21, further comprising: determining a fraud risk for at least one service provider, wherein the fraud risk includes a potential, an actual, or a combination thereof fraudulent behaviors associated with the user (i.e. determining risk for certain delinquent behavior, percentage of delinquent behavior, and combination of either) (Chetal: ¶ [0033] “In various embodiments, payment risk engine 152 may calculate a value for each delinquent behavioral characteristic 212-216 (step 506). For example, payment risk engine 152 may count the number of transactions having ( or the dollar amount reflecting) a certain delinquent behavioral characteristic ( e.g., there are six transactions showing a returned check, three instances of late payment fees, or the like). As another example, payment risk engine 152 may calculate the percentage of transactions ( or percentage of money involved) having a certain delinquent behavioral characteristic ( e.g., seven percent of transactions in the consumer's transaction history show a returned check, or the like). The value for each delinquent behavioral characteristic 212-216 may be displayed on delinquent risk UI 200.”); and 
calculating the score based, at least in part, on the fraud risk, wherein the score decreases upon determining the potential, the actual, or a combination thereof fraudulent behaviors associated with the user (i.e. calculate score for certain delinquent behavior, percentage of delinquent behavior, and combination of either) (Chetal: ¶ [0034] “In various embodiments, a weight (such as characteristic weights 220 in FIG. 2) may be assigned to each delinquent behavioral characteristic 212-216 (step 508), such that when producing delinquent risk score 250, certain delinquent behavioral characteristics 212-216 may influence the resulting delinquent risk score 250 more than others. For example, one delinquent behavioral characteristic may be a stronger indicator of financial or transactional delinquency by a consumer, or a company may be more worried about one delinquent behavioral characteristic more than another. Therefore, the company and/or payment risk engine 152 may assign a higher characteristic weight 220 to such a delinquent behavioral characteristic. As shown in FIG. 2, first delinquent behavioral characteristic 212 is assigned a characteristic weight 220 of 25%, second delinquent behavioral characteristic 214 is assigned a characteristic weight 220 of 40%, and third delinquent behavioral characteristic 216 is assigned a characteristic weight 220 of 35%.”).

With respect to Claim 29:
Chetal does not explicitly disclose the computer-implemented method of claim 21, further comprising: detecting a frequency of one or more transactions associated with the user; and calculating the score based, at least in part, on the frequency of the one or more transactions, wherein the score increases upon determining a higher frequency of the one or more transactions.
However, Winters further discloses:
detecting a frequency of one or more transactions associated with the user (i.e. determine frequency of purchases for user) (Winters: ¶ [0200] “For example, if the SKU-level profiles of others reflect a quantity or frequency of purchase that is determined to satisfy a threshold, then the user (101) may also be classified or predicted to exhibit a high propensity to purchase. Accordingly, the type and frequency of advertisements that account for such propensity may be appropriately tailored for the user (101).”); and 
calculating the score based, at least in part, on the frequency of the one or more transactions, wherein the score increases upon determining a higher frequency of the one or more transactions (i.e. calculating score/value of the frequency of user transactions, wherein a higher frequency increases the value/score according to the equation below) (Winters: ¶ [0399] “In one embodiment, the aggregation (317) includes the application of the definitions (309) for these variables (e.g., 311, 313, and 315) to the transaction records (301) to generate the variable values (321). The transaction records (301) are aggregated to generate aggregated measurements ( e.g., variable values (321)) that are not specific to a particular transaction, such as frequencies of purchases made with different merchants or different groups of merchants, the amounts spent with different merchants or different groups of merchants, and the number of unique purchases across different merchants or different groups of merchants, etc.” Furthermore, as cited in In one embodiment, the spending frequency variables (313) are constrained based on values at certain percentiles and median values. For example, the minimum value for a spending frequency variable (313) may be constrained at P1-kx(M-P1), where P1 is the one percentile value, M the median value, and k a predetermined constant (e.g., 0.1). For example, the maximum value for a spending frequency variable (313) may be constrained at P99+ax(P99-M), where P99 is the 99 percentile value, M the median value, and k a predetermined constant (e.g., 0.1 ).”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Winters’ detecting a frequency of one or more transactions associated with the user; and calculating the score based, at least in part, on the frequency of the one or more transactions, wherein the score increases upon determining a higher frequency of the one or more transactions to Chetal’s method for authorizing a potential fraudulent transaction.  One of ordinary skill in the art would have been motivated to do so in order “to develop intelligence information about individual customers, or certain types or groups of customers. The intelligence information can be used to select, identify, generate, adjust, prioritize, and/or personalize advertisements/offers to the customers.”) (Winters: ¶ [0031]).

With respect to Claim 30:
Chetal teaches:
The computer-implemented method of claim 21, further comprising: calculating the score based, at least in part, on averaging spending habit of the user over a plurality of time periods (i.e. average spending habit of user for a period of time) (Chetal: ¶ [0060] “For example, for air travel, the parameters may include booking time (e.g., how far in advance the ticket was booked, for example, 7 days or 21 days), cost per mile (i.e., the average cost per mile for a consumer, which may include analyzing for upgrade fees, seat placement ( coach versus business or first class), etc.), the airline used (a company may have approved or preferred airlines), or the like. For ground travel, the parameters may include cost per trip ( e.g., per taxi ride, or the total ground travel expenses per business trip to another geographic location), average daily cost, travel company (a company may have approved or preferred ground travel company), or the like. For lodging, the parameters may include booking time, average rate ( e.g., average daily rate, which may take into consideration ancillary fees), duration ( e.g., number of days, or number of weekend days), lodging company, or the like. For food and beverage, the parameters may include an average daily spend, an average meal rate, an average meal type rate (e.g., an average for breakfast, lunch, and dinner, separately), or the like.”); 
comparing the calculated score to a population-based average score to determine the calculated score exceeds the population-based average score (i.e. comparing average score user to average score of peer group to determine abnormal spending) (Chetal: ¶ [0067] “In various embodiments, each parameter may be customized to select the peer group for the subject consumer (so the parameter levels are measured against consumers of similar employee levels), geographic location (because some locations may be more expensive than others), time of year, or other variables so that any comparisons between a spending (type) score or a spending (type) threshold and an average score may be compared against an average score from comparable values or variables…The spending type score may be, or may represent, an average cost associated with the spending type for the analyzed transaction history ( e.g., average cost per mile for air travel, average daily rate for lodging, average daily spend for food and beverage, and/or average daily cost for ground transportation)…For example, if a first spending type was for air travel, and the consumer's first spending type score was the product of a cost per mile higher than average (the average reflected in a spending type score threshold lower than the first spending type score), wasteful spending engine 158 ( or the user of compliance system 150) may determine that that consumer is, or is at-risk of, be financially wasteful.” Furthermore, as cited in ¶ [0070] “For example, if a first spending type was for air travel, and the consumer's first spending type score was the product of a cost per mile higher than average (the average reflected in a spending type score threshold lower than the first spending type score), wasteful spending engine 158 ( or the user of compliance system 150) may determine that that consumer is, or is at-risk of, be financially wasteful.”); and 
prompting an approval of the potential fraudulent transaction based on the comparison (i.e. approve or deny the transaction based on noncompliance score) (Chetal: ¶ [0040] “Also, noncompliance engine 156 may offer reactive action, in which the company may analyze (e.g., in real time) a transaction as it is received by compliance system 150 and/or noncompliance engine 156, and approve or deny the transaction ( or reimbursement thereof) based on the noncompliance score from noncompliance engine 156.”).


Claim(s) 25 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Chetal and Winters in further view of U.S. Publication 2016/0232546 to Ranft.

With respect to Claim 25:
Chetal teaches the computer-implemented method of claim 22, further comprising: determining an operation of at least one service provider based, at least in part, on the product spend score, the category spend score, or a combination thereof (i.e. score is with respect to user products and/or categories) (Chetal: ¶¶ [0066] [0067] “In various embodiments, each parameter may be customized to select the peer group for the subject consumer (so the parameter levels are measured against consumers of similar employee levels), geographic location (because some locations may be more expensive than others), time of year, or other variables so that any comparisons between a spending (type) score or a spending (type) threshold and an average score may be compared against an average score from comparable values or variables… Wasteful spending engine 158 may produce a spending type score (step 714) by combining ( e.g., summing or multiplying) the parameter scores for each parameter being taken into consideration for a spending type. The spending type score may be, or may represent, an average cost associated with the spending type for the analyzed transaction history ( e.g., average cost per mile for air travel, average daily rate for lodging, average daily spend for food and beverage, and/or average daily cost for ground transportation).”). 
Chetal and Winters do not explicitly disclose wherein the operation includes monitoring, replacing, stocking, or a combination thereof of one or more products in an inventory of the at least one service provider.
However, Ranft further discloses wherein the operation includes monitoring, replacing, stocking, or a combination thereof of one or more products in an inventory of the at least one service provider (i.e. financial product information database which comprises on product availability is updated with current information) (Ranft: ¶ [0048] “Referring to FIG. 4, curated and scored financial product information database 84 is an updated version of database 56 (FIG. 3), in which the curation, scoring and ratings have been added. The system curates, scores, and rates products by starting with the universe of thousands of available products and providers in each product category.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Ranft’s operation includes monitoring, replacing, stocking, or a combination thereof of one or more products in an inventory of the at least one service provider to Chetal’s determining an operation of at least one service provider based, at least in part, on the product spend score, the category spend score, or a combination thereof. One of ordinary skill in the art would have been motivated to do so in order to “provide useful and credible information for the marketplace and those users.” (Ranft: ¶ [0042]).
With respect to Claim 35:
All limitations as recited have been analyzed and rejected to claim 25. Claim 35 does not teach or define any new limitations beyond claim 25. Therefore it is rejected under the same rationale.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited to further show the state of the art:
U.S. Publication 2010/0317420 to Hoffberg for disclosing a system and method providing for communication and reolution of utility functions between participants, wherein the utility function is evaluated based on local information at the recipient to determine a cost value thereof. A user interface having express representation of both information elements, and associated reliability of the information.  An automated system for optimally conveying information based on relevance and reliability.
U.S. Publication 2015/0073981 to Adjoute for disclosing a merchant data breach process comprises processing daily payment transaction data with a risk and compliance platform to obtain a fraud score for each constituent transaction.  Constituent transactions with high risk fraud scores are sorted into a table according to the transaction date, cardholder, and merchant. The table data is scored according to suspected card visits, highly probable visits, and all card visits.  The scores are normalized according to merchant size grouping through the use of multipliers.  The normalized scores are summed together day-by-day into a final score.  A timely warning of an underlying and expanding security rupture caused by a merchant data breach is issued for damage control and law enforcement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Azam Ansari, whose telephone number is (571) 272-7047. The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948. 
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule either an in-person or a telephonic interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

Sincerely,
/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        
December 3, 2022